Title: To George Washington from James McHenry, 2 July 1789
From: McHenry, James
To: Washington, George



Sir
Baltimore 2 July 1789

Mr Eiclberger of this place informs me that he has petitioned for surveyor or other appointment in the customs, and begs that I would mention him to your Excellency. I think he served about three years in the late army, since which he has carried on a retail trade with a very fair character. He is a Dutch man and not without influence among his countrymen which he has always used like a good citizen. I have reason to beleive

that any office not the meanest would be very acceptable as it would be bringing him in more or less, while his present business could be managed by his wife. He writes a good hand is a ready accountant, and a very honest man. If anything can be done for him I am persuaded it would have a good effect upon his countrymen most of which in this place are highly antifederal.
Permit me to mention another applicant, a major Lynch. If your Excellency was going to war I could recommend him for his courage and obedience to orders; at the same time I cannot say a great deal in favor of his talents for an important seperate command. He is a good natured honest poor fellow whom a little would content. As far as I can learn he has executed the office of harbour master for this port diligently and faithfully. But that office is set aside by the new government. Perhaps your Excellency may recollect something of the poor fellow, and may through your goodness find some subordinate employment for him.
I set out to-morrow for the Sweet Springs and wish most devoutly a return of your health. With the most profound respect and attachment I have the honor to be your Excellency’s ob. st

James McHenry

